BASKIN, Judge.
Petitioner Michael McGaw urges this court to issue its writ of certiorari directing the circuit court to reverse the decision of the Dade County Commission [Commission]. In contravention of the Planning Director’s recommendation, the Commission rezoned1 to commercial office use a 4.825 acre parcel designated in the master plan as residential.
Whether a proposed development project is consistent with a local comprehensive land use plan and all of its elements is tested on review by a standard of strict scrutiny; the burden is on the applicant for rezoning to show by competent and substantial evidence that the *1191requested rezoning conforms to the legislative plan.
Machado v. Musgrove, 519 So.2d 629, 635 (Fla. 3d DCA 1987). We grant the petition for certiorari because the respondents have failed to carry this burden. “A neighborhood area study is a critical element of Dade County’s land use plan_” Machado, 519 So.2d at 635. Without it there are no legislative standards indicating the type and number of nonresidential uses allowed in a residential zone. Machado, 519 So.2d at 635. Here, the absence of such a neighborhood study mandates the granting of the petition.
Decision quashed; certiorari granted.

. Resolution no. 7-88-87.